J-A24008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 V.P.V.                                   :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                     Appellant            :
                                          :
                                          :
               v.                         :
                                          :
                                          :
 S.V.                                     :   No. 629 WDA 2017

                       Appeal from the Order April 7, 2017
               In the Court of Common Pleas of Allegheny County
                    Family Court at No(s): FD 15-01764-008

BEFORE: MOULTON, J., SOLANO, J., and MUSMANNO, J.

CONCURRING STATEMENT BY SOLANO, J.:              FILED NOVEMBER 03, 2017

        In custody cases, our disposition is governed in large part by our

standard of review, which requires us to accord substantial deference to the

trial court’s decision. Doing so here, I join the Majority in voting to affirm.

But I do so with misgivings.

        This case is about the parties’ three sons, who are 10, 12, and 15 years

old. Here, as in all custody cases, our concern is the best interests of the

children — not the best interests of their parents. The trial court constructed

an order, however, that focuses in large part on the interests of the boys’

mother in improving her relationship with her sons. The court explained that

it views that goal as in the boys’ best interests and as “an imperative,” and,

on this record, we are in no position to second-guess the trial court’s judgment

on that matter.     But the trial court itself described aspects of the order it

fashioned to achieve that goal as “drastic.” Under that order, the boys may
J-A24008-17


be removed from their father’s care and placed into a foster home if they are

not sufficiently cooperative in meeting with their mother. If that happens, the

order provides that the boys would be deprived of any contact with their father

for three months.    The record makes clear that their father plays a very

important role in the boys’ lives, and that they look up to him and follow his

direction. The record also contains expert testimony that the boys may view

implementation of the order as punitive towards them, an impression that

certainly would be understandable. Removing these boys from their father

thus is a cause of legitimate concern. We were informed at oral argument

that after the order went into effect, the oldest boy tried to run away has been

placed in foster care.

      The trial court has candidly expressed its frustration with the boys’

father in this case. Extreme care is needed to assure that the court’s efforts

to combat the father’s recalcitrance do not end up subjecting the children to

collateral damage. Courts in custody matters have the ability to reassess their

decrees as conditions change, and I trust that the trial court will determine

whether it should do so here to assure that its order does not cause these

children harm that outweighs the “imperative” goal the trial court seeks to

achieve.




                                     -2-